Case 2:18-cv-01272-CMR Document 27-1 Filed 07/08/19 Page 1 of 1

Shannon Zabel
SSS

From: Shannon Zabel

Sent: Wednesday, May 29, 2019 4:32 PM

To: Stephen Cristal

Subject: Simpson v. City of Philadelphia, et al. - Defendants’ Discovery Requests
Attachments: Defendants’ First Set of Interrogatories and RFP Directed to Plaintiff.pdf
Stephen,

Attached please find Defendants’ First Set of Requests for Production of Documents and Interrogatories directed to
Plaintiff in the above captioned matter. I have mailed copies to your office as well. Plaintiff’s responses are due in 30
days.

Thank you,

Shannon Zabel

Assistant City Solicitor

City of Philadelphia Law Department
Civil Rights Unit

1515 Arch Street, 14th FI.
Philadelphia, PA 19102

(215) 683-5114
